BOOKSTAVER, J.
We think, on the other hand, it was the plain and manifest duty of the appellant, when he found how dangerous the condition of the platform was, and had reached a place of safety on the Fifty-Third street platform, to wait for the next train, and not put himself where the gates of the car platform could not be shut, or have voluntarily gone upon a platform which he knew was dangerous, and by so doing took the risk which resulted in the injuries received by him. The judgment should be affirmed, with costs. All concur.